
	
		II
		110th CONGRESS
		2d Session
		S. 3500
		IN THE SENATE OF THE UNITED STATES
		
			September 16, 2008
			Mr. Lautenberg (for
			 himself, Mrs. Boxer,
			 Mr. Vitter, and Mr. Inhofe) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Environment and Public Works
		
		A BILL
		To amend the Federal Water Pollution Control Act and the
		  Safe Drinking Water Act to improve water and wastewater infrastructure in the
		  United States.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Water Infrastructure Financing
			 Act.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					TITLE I—Water pollution infrastructure
					Sec. 101. Technical assistance for rural small treatment works
				and medium treatment works.
					Sec. 102. Projects eligible for assistance.
					Sec. 103. Affordability.
					Sec. 104. Water pollution control revolving loan
				funds.
					Sec. 105. Transferability of funds.
					Sec. 106. Noncompliance.
					Sec. 107. Negotiation of contracts.
					Sec. 108. Allotment of funds.
					Sec. 109. Authorization of appropriations.
					Sec. 110. Sewer overflow control grants.
					Sec. 111. Critical water infrastructure projects.
					TITLE II—Safe drinking water infrastructure
					Sec. 201. Contaminant prevention, detection, and
				response.
					Sec. 202. Drinking water technical assistance for
				communities.
					Sec. 203. Preconstruction work.
					Sec. 204. Priority system requirements.
					Sec. 205. Affordability.
					Sec. 206. Safe drinking water revolving loan funds.
					Sec. 207. Other authorized activities.
					Sec. 208. Authorization of appropriations.
					Sec. 209. Negotiation of contracts.
					Sec. 210. Critical drinking water infrastructure
				projects.
					Sec. 211. District of Columbia lead service line
				replacement.
					TITLE III—Miscellaneous
					Sec. 301. Definitions.
					Sec. 302. Program for water quality enhancement and
				management.
					Sec. 303. Agricultural pollution control technology grant
				program.
					Sec. 304. State revolving fund review process.
					Sec. 305. Cost of service study.
					Sec. 306. Water management study.
				
			IWater pollution
			 infrastructure
			101.Technical
			 assistance for rural small treatment works and medium treatment works
				(a)In
			 generalTitle II of the Federal Water Pollution Control Act (33
			 U.S.C. 1281 et seq.) is amended by adding at the end the following:
					
						222.Technical
				assistance for rural small treatment works and medium treatment works
							(a)DefinitionsIn
				this section:
								(1)Decentralized
				wastewater system
									(A)In
				generalThe term decentralized wastewater system
				means a wastewater treatment system that is at or near a site at which
				wastewater is generated.
									(B)InclusionsThe
				term decentralized wastewater system includes a system that
				provides for—
										(i)nonpotable reuse
				of treated effluent; or
										(ii)energy and
				nutrient recovery from wastewater constituents.
										(2)Medium
				treatment worksThe term medium treatment works
				means a publicly owned treatment works serving more than 10,000 but fewer than
				100,000 individuals.
								(3)Qualified
				nonprofit technical assistance providerThe term qualified
				nonprofit technical assistance provider means a qualified nonprofit
				technical assistance provider of water and wastewater services to small or
				medium-sized communities that provides technical assistance (including circuit
				rider, multi-State regional assistance programs, and training and preliminary
				engineering evaluations) to owners and operators of small treatment works or
				medium treatment works that may include State agencies.
								(4)Small treatment
				worksThe term small treatment works means a
				publicly owned treatment works serving not more than 10,000 individuals.
								(b)Grant
				program
								(1)In
				generalThe Administrator may make grants on a competitive basis
				to qualified nonprofit technical assistance providers that are qualified to
				provide assistance on a broad range of wastewater and stormwater
				approaches—
									(A)to assist owners
				and operators of small treatment works and medium treatment works to plan,
				develop, and obtain financing for eligible projects described in section 603(c)
				or 518(c);
									(B)to provide
				financial assistance, in consultation with the State in which the assistance is
				provided, to owners and operators of small treatment works and medium treatment
				works for predevelopment costs (including costs for planning, design, and
				associated preconstruction activities, such as activities relating directly to
				the siting of the facility and related elements) associated with stormwater or
				wastewater infrastructure projects or short-term costs incurred for equipment
				replacement that is not part of regular operation and maintenance activities
				for existing stormwater or wastewater systems, if the amount of assistance for
				any single project does not exceed $50,000;
									(C)to provide
				technical assistance and training for owners and operators of small treatment
				works and medium treatment works to enable those treatment works and systems to
				protect water quality and achieve and maintain compliance with this Act;
				and
									(D)to disseminate
				information to owners and operators of small treatment works and medium
				treatment works, with respect to planning, design, construction, and operation
				of treatment works, small municipal separate storm sewer systems, and
				decentralized wastewater treatment systems.
									(2)Distribution of
				grantIn carrying out this subsection, the Administrator shall
				ensure, to the maximum extent practicable, that technical assistance provided
				using funds from a grant under paragraph (1) is made available in each
				State.
								(3)ConsultationAs
				a condition of receiving a grant under this subsection, a qualified nonprofit
				technical assistance provider shall agree to consult with each State in which
				grant funds are to be expended before the grant funds are expended in the
				State.
								(4)Annual
				reportNot later than 60 days after the end of each fiscal year,
				a qualified nonprofit technical assistance provider that receives a grant under
				this subsection shall submit to the Administrator a report that—
									(A)describes the
				activities of the qualified nonprofit technical assistance provider using grant
				funds received under this subsection for the fiscal year; and
									(B)specifies—
										(i)the number of
				communities served;
										(ii)the sizes of
				those communities; and
										(iii)the type of
				assistance provided by the qualified nonprofit technical assistance
				provider.
										(c)Authorization
				of appropriationsThere are authorized to be appropriated to
				carry out this section—
								(1)for grants for
				small treatment works, $25,000,000 for each of fiscal years 2009 through 2013;
				and
								(2)for grants for
				medium treatment works, $15,000,000 for each of fiscal years 2009 through
				2013.
								.
				(b)Guidance for
			 small systemsSection 602 of the Federal Water Pollution Control
			 Act (33 U.S.C. 1382) is amended by adding at the end the following:
					
						(c)Guidance for
				small systems
							(1)Definition of
				small systemIn this subsection, the term small
				system means a system—
								(A)for which a
				municipality or intermunicipal, interstate, or State agency seeks assistance
				under this title; and
								(B)that serves a
				population of not more than 10,000 individuals.
								(2)Simplified
				proceduresNot later than 1 year after the date of enactment of
				this subsection, the Administrator shall assist the States in establishing
				simplified procedures for small systems to obtain assistance under this
				title.
							(3)Publication of
				manualNot later than 1 year after the date of enactment of this
				subsection, after providing notice and opportunity for public comment, the
				Administrator shall publish—
								(A)a manual to
				assist small systems in obtaining assistance under this title; and
								(B)in the Federal
				Register, notice of the availability of the
				manual.
								.
				102.Projects
			 eligible for assistanceSection 603 of the Federal Water Pollution
			 Control Act (33 U.S.C. 1383) is amended by striking subsection (c) and
			 inserting the following:
				
					(c)Projects
				eligible for assistanceFunds in each State water pollution
				control revolving fund shall be used only by a municipality or an
				intermunicipal, interstate, or State agency (or, for the purpose of paragraph
				(1), by either of those entities or a private treatment works or decentralized
				wastewater system that principally treats municipal wastewater or domestic
				sewage)—
						(1)to provide
				financial assistance for construction activities (such as expansion to meet
				needs of existing development), including planning design, and associated
				preconstruction planning activities (as defined in section 212)—
							(A)to implement a
				management program established under section 319; and
							(B)to develop and
				implement a conservation and management plan under section 320;
							(2)to increase the
				security of wastewater treatment works (excluding any expenditure for
				operations or maintenance);
						(3)to implement
				measures to control, manage, reduce, treat, infiltrate, or reuse municipal
				stormwater, the primary purpose of which is the protection, preservation, or
				enhancement of water quality to support public purposes, including procurement
				and use of equipment to support minimum measures such as street sweeping and
				storm drain system cleaning;
						(4)to carry out
				water conservation or efficiency projects, the primary purpose of which is the
				protection, preservation, or enhancement of water quality to support public
				purposes;
						(5)to implement
				measures to integrate water resource management planning and
				implementation;
						(6)to carry out
				water and wastewater reuse, reclamation, and recycling projects, the primary
				purpose of which is the protection, preservation, or enhancement of water
				quality to support public purposes; and
						(7)for capital costs
				associated with monitoring equipment for combined or sanitary sewer
				overflows.
						.
			103.Affordability
				(a)In
			 GeneralSection 603 of the Federal Water Pollution Control Act
			 (33 U.S.C. 1383) is amended—
					(1)by redesignating
			 subsections (e) through (h) as subsections (g) through (j),
			 respectively;
					(2)in subsection
			 (d)—
						(A)in paragraph
			 (1)—
							(i)in
			 subparagraph (A), by striking 20 years and inserting the
			 lesser of 30 years or the design life of the project to be financed with the
			 proceeds of the loan; and
							(ii)in
			 subparagraph (B), by striking not later than 20 years after project
			 completion and inserting upon the expiration of the term of the
			 loan;
							(B)in paragraph (6),
			 by striking and at the end; and
						(C)in paragraph (7),
			 by striking title, except that and all that follows and
			 inserting the following:
							
								title,
				except that—(A)such amounts
				shall not exceed 6 percent of all grant awards to the fund under this title;
				and
								(B)if there is no appropriation for a fiscal
				year, the total amount of the reasonable cost of administering the fund and
				conducting activities under this title shall not exceed 6 percent of all grant
				awards made by the State for that fiscal year; and
								(8)as a source of
				revenue (restricted solely to interest earnings of the fund) or security for
				payment of the principal and interest on revenue or general obligation bonds
				issued by the State to provide matching funds under section 602(b)(2), if the
				proceeds of the sale of the bonds will be deposited in the
				fund.
								;
				and
						(3)by inserting
			 after subsection (d) the following:
						
							(e)Additional
				assistance for disadvantaged communities
								(1)Definition of
				disadvantaged communityIn this subsection, the term
				disadvantaged community means a community with a service area, or
				portion of a service area, of a treatment works that meets affordability
				criteria established after public review and comment by the State in which the
				treatment works is located.
								(2)Loan
				subsidyNotwithstanding any other provision of this section, in a
				case in which the State makes a loan from the water pollution control revolving
				loan fund in accordance with subsection (c) to a disadvantaged community or a
				community that the State expects to become a disadvantaged community as the
				result of a proposed project, the State may provide additional subsidization,
				including—
									(A)the forgiveness
				of all or a portion of the principal of the loan; and
									(B)a negative
				interest rate on the loan.
									(3)Total amount of
				subsidiesFor each fiscal year, the total amount of loan
				subsidies made by the State pursuant to this subsection may not exceed 30
				percent of the amount of the capitalization grant received by the State for the
				fiscal year.
								(4)InformationThe
				Administrator may publish information to assist States in establishing
				affordability criteria described in paragraph (1).
								(f)Cost-saving
				water treatment and efficiency improvementsSubject to subsection
				(e)(3), in providing a loan for a project under this section, a State may
				forgive repayment of such portion of the loan amount, not to exceed 5 percent,
				as is equal to the percentage of the project that is devoted to alternative
				approaches to wastewater and stormwater controls (including nonstructural
				methods) such as projects that treat or minimize sewage or urban stormwater
				discharges using—
								(1)decentralized or
				distributed stormwater controls;
								(2)decentralized
				wastewater treatment;
								(3)low-impact
				development technologies and nonstructural approaches;
								(4)stream
				buffers;
								(5)wetland
				restoration and enhancement;
								(6)actions to
				minimize the quantity of and direct connections to impervious surfaces;
								(7)soil and
				vegetation, or other permeable materials;
								(8)actions that
				increase efficient water use, water conservation, or water
				reuse.
								.
					(b)Conforming
			 AmendmentSection 221(d) of
			 the Federal Water Pollution Control Act (33 U.S.C. 1301(d)) is amended in the
			 second sentence by striking 603(h) and inserting
			 603(j).
				104.Water
			 pollution control revolving loan fundsSection 603 of the Federal Water Pollution
			 Control Act (33 U.S.C. 1383) is amended by striking subsection (i) (as
			 redesignated by section 103(a)(1)) and inserting the following:
				
					(i)Priority system
				requirement
						(1)DefinitionsIn
				this subsection:
							(A)RestructuringThe
				term restructuring means—
								(i)the consolidation
				of management functions or ownership with another facility; or
								(ii)the formation of
				cooperative partnerships.
								(B)Traditional
				wastewater approachThe term traditional wastewater
				approach means a managed system used to collect and treat wastewater
				from an entire service area consisting of—
								(i)collection
				sewers;
								(ii)a centralized
				treatment plant using biological, physical, or chemical treatment processes;
				and
								(iii)a direct point
				source discharge to surface water.
								(2)Priority
				systemIn providing financial assistance from the water pollution
				control revolving fund of the State, the State shall establish a priority
				system that—
							(A)gives greater
				weight to an application for assistance by the owner or operator of a treatment
				works if the application includes—
								(i)an inventory of
				assets, including a description of the condition of those assets;
								(ii)a schedule for
				replacement of the assets;
								(iii)a financing
				plan that factors in all lifecycle costs indicating sources of revenue from
				ratepayers, grants, bonds, other loans, and other sources to meet the
				costs;
								(iv)a review of
				options for restructuring the treatment works; or
								(v)approaches other
				than a traditional wastewater approach that treat or minimize sewage or urban
				stormwater discharges using—
									(I)decentralized or
				distributed stormwater controls;
									(II)decentralized
				wastewater treatment;
									(III)low-impact
				development technologies and nonstructural approaches;
									(IV)stream
				buffers;
									(V)wetland
				restoration and enhancement;
									(VI)actions to
				minimize the quantity of and direct connections to impervious surfaces;
									(VII)soil and
				vegetation, or other permeable materials; or
									(VIII)actions that
				increase efficient water use, water conservation, or water reuse;
									(vi)a demonstration
				of consistency with State, regional, and municipal watershed plans, water
				conservation and efficiency plans, or integrated water resource management
				plans;
								(vii)a proposal by
				the applicant demonstrating flexibility through alternative means to carry out
				responsibilities under Federal regulations, that may include watershed
				permitting and other innovative management approaches, while achieving results
				that—
									(I)the State, in the
				case of a permit program approved under section 402, determines will meet
				permit requirements; or
									(II)the
				Administrator determines are measurably superior when compared to regulatory
				standards;
									(B)takes into
				consideration appropriate chemical, physical, and biological data relating to
				water quality that the State considers reasonably available and of sufficient
				quality;
							(C)provides for
				public notice and opportunity to comment on the establishment of the priority
				system and the summary under subparagraph (D);
							(D)provides for the
				publication, not less than biennially in summary form, of a description of
				projects in the State that are eligible for assistance under this title that
				indicates—
								(i)the priority
				assigned to each project under the priority system of the State; and
								(ii)the funding
				schedule for each project, to that extent the information is available;
				and
								(E)ensures that
				projects undertaken with assistance under this title are designed to achieve,
				as determined by the State, the optimum water quality management, consistent
				with the public health and water quality goals and requirements of this
				Act.
							.
			105.Transferability
			 of fundsSection 603 of the
			 Federal Water Pollution Control Act (33 U.S.C. 1383) (as amended by section
			 103(a)(1)) is amended by adding at the end the following:
				
					(k)Transfer of
				funds
						(1)In
				generalThe Governor of a State may—
							(A)(i)reserve not more than
				33 percent of a capitalization grant made under this title; and
								(ii)add the funds reserved to any
				funds provided to the State under section 1452 of the Safe Drinking Water Act
				(42 U.S.C. 300j–12); and
								(B)(i)reserve for any year an
				amount that does not exceed the amount that may be reserved under subparagraph
				(A) for that year from capitalization grants made under section 1452 of that
				Act (42 U.S.C. 300j–12); and
								(ii)add the reserved funds to any
				funds provided to the State under this title.
								(2)State
				matchFunds reserved under this subsection shall not be
				considered to be a State contribution for a capitalization grant required under
				this title or section 1452(b) of the Safe Drinking Water Act (42 U.S.C.
				300j–12(b)).
						.
			106.NoncomplianceSection 603 of the Federal Water Pollution
			 Control Act (33 U.S.C. 1383) (as amended by section 105) is amended by adding
			 at the end the following:
				
					(l)Noncompliance
						(1)In
				generalExcept as provided in paragraph (2), no assistance (other
				than assistance that is to be used by a treatment works solely for planning,
				design, or security purposes) shall be provided under this title to the owner
				or operator of a treatment works that has been in significant noncompliance
				with any requirement of this Act for any of the 4 quarters during the preceding
				8 quarters, unless the treatment works is in compliance with an enforceable
				administrative order to effect compliance with the requirement.
						(2)ExceptionAn
				owner or operator of a treatment works that is determined under paragraph (1)
				to be in significant noncompliance with a requirement described in that
				paragraph may receive assistance under this title if the Administrator and the
				State providing the assistance determine that—
							(A)the entity
				conducting the enforcement action on which the determination of significant
				noncompliance is based has determined that the use of assistance would enable
				the owner or operator of the treatment works to take corrective action toward
				resolving the violations; or
							(B)the entity
				conducting the enforcement action on which the determination of significant
				noncompliance is based has determined that the assistance would be used by the
				owner or operator of the treatment works in order to assist owners and
				operators in making progress towards
				compliance.
							.
			107.Negotiation of
			 contractsSection 603 of the
			 Federal Water Pollution Control Act (33 U.S.C. 1383) (as amended by section
			 106) is amended by adding at the end the following:
				
					(m)Negotiation of
				contractsA contract to be
				carried out using funds directly made available by a capitalization grant under
				this section for program management, construction management, feasibility
				studies, preliminary engineering, design, engineering, surveying, mapping, or
				architectural or related services shall be negotiated in the same manner
				as—
						(1)a contract for
				architectural and engineering services is negotiated under chapter 11 of title
				40, United States Code; or
						(2)an equivalent
				State qualifications-based requirement (as determined by the Governor of the
				State).
						.
			108.Allotment of
			 fundsSection 604 of the
			 Federal Water Pollution Control Act (33 U.S.C. 1384) is amended by striking
			 subsection (b) and inserting the following:
				
					(b)Reservation of
				funds
						(1)PlanningEach
				State may reserve for each fiscal year the greater of 2 percent of the sums
				allotted to the State under this section for the fiscal year, or $100,000, to
				carry out planning under sections 205(j) and 303(e).
						(2)Indian
				tribesOf the total amount of
				funds made available under paragraph (1), 1.5 percent shall be allocated to
				Indian tribes (as defined in section
				518(h)).
						.
			109.Authorization
			 of appropriationsThe Federal
			 Water Pollution Control Act is amended by striking section 607 (33 U.S.C. 1387)
			 and inserting the following:
				
					607.Authorization
				of appropriations
						(a)In
				GeneralThere are authorized to be appropriated to carry out this
				title—
							(1)$3,200,000,000
				for each of fiscal years 2008 and 2009;
							(2)$3,600,000,000
				for fiscal year 2010;
							(3)$4,000,000,000
				for fiscal year 2011; and
							(4)$6,000,000,000
				for fiscal year 2012.
							(b)AvailabilityAmounts
				made available under this section shall remain available until expended.
						(c)Reservation for
				needs surveysOf the amount made available under subsection (a)
				to carry out this title for a fiscal year, the Administrator may reserve not
				more than $1,000,000 for the fiscal year, to remain available until expended,
				to pay the costs of conducting needs surveys under section
				516(b)(1)(B).
						.
			110.Sewer overflow
			 control grants
				(a)Sewer Overflow
			 Control GrantsSection 221 of the Federal Water Pollution Control
			 Act (33 U.S.C. 1301) is amended—
					(1)in subsection
			 (a), by striking In
			 general and all that follows through (2)
			 subject to subsection (g), the Administrator may and inserting the
			 following:
						
							(a)In
				generalThe Administrator may—
								(1)make grants to
				States for the purpose of providing grants to a municipality or municipal
				entity for planning, design, and construction of treatment works to intercept,
				transport, control, or treat municipal combined sewer overflows and sanitary
				sewer overflows; and
								(2)subject to
				subsection (g),
								;
				and
					(2)by striking
			 subsections (e) through (g) and inserting the following:
						
							(e)Administrative
				requirements
								(1)In
				generalSubject to paragraph (2), a project that receives grant
				assistance under subsection (a) shall be carried out subject to the same
				requirements as a project that receives assistance from a State water pollution
				control revolving fund established pursuant to title VI.
								(2)Determination
				of GovernorThe requirement described in paragraph (1) shall not
				apply to a project that receives grant assistance under subsection (a) to the
				extent that the Governor of the State in which the project is located
				determines that a requirement described in title VI is inconsistent with the
				purposes of this section.
								(f)Authorization
				of appropriationsThere are authorized to be appropriated to
				carry out this section, to remain available until expended—
								(1)$375,000,000 for
				fiscal year 2008;
								(2)$375,000,000 for
				fiscal year 2009;
								(3)$375,000,000 for
				fiscal year 2010;
								(4)$375,000,000 for
				fiscal year 2011; and
								(5)$500,000,000 for
				fiscal year 2012.
								(g)Allocation of
				Funds
								(1)Fiscal year
				2008 and 2009For each of fiscal years 2008 and 2009, subject to
				subsection (h), the Administrator shall use the amounts made available to carry
				out this section to provide grants to municipalities and municipal entities
				under subsection (a)(2)—
									(A)in accordance
				with the priority criteria described in subsection (b); and
									(B)with additional
				priority given to proposed projects that involve the use of—
										(i)nonstructural,
				low-impact development;
										(ii)water
				conservation, efficiency, or reuse; or
										(iii)other
				decentralized stormwater or wastewater approaches to minimize flows into the
				sewer systems.
										(2)Fiscal year
				2010 and thereafterFor fiscal year 2010 and each fiscal year
				thereafter, subject to subsection (h), the Administrator shall use the amounts
				made available to carry out this section to provide grants to States under
				subsection (a)(1) in accordance with a formula that—
									(A)shall be
				established by the Administrator, after providing notice and an opportunity for
				public comment; and
									(B)allocates to each
				State a proportional share of the amounts based on the total needs of the State
				for municipal combined sewer overflow controls and sanitary sewer overflow
				controls, as identified in the most recent survey—
										(i)conducted under
				section 210; and
										(ii)included in a
				report required under section
				516(b)(1)(B).
										.
					(b)ReportsSection
			 221(i) of the Federal Water Pollution Control Act (33 U.S.C. 1301(i)) is
			 amended in the first sentence by striking 2003 and inserting
			 2010.
				111.Critical water
			 infrastructure projects
				(a)EstablishmentThe
			 Administrator of the Environmental Protection Agency (referred to in this
			 section as the Administrator) shall establish a program under
			 which grants are provided to eligible entities for use in carrying out projects
			 and activities the primary purpose of which is watershed restoration through
			 the protection or improvement of water quality.
				(b)Project
			 selection
					(1)In
			 generalThe Administrator may provide funds under this section to
			 an eligible entity to carry out an eligible project described in paragraph
			 (3).
					(2)Equitable
			 distributionThe Administrator shall ensure an equitable
			 distribution of projects under this section, taking into account cost and
			 number of requests for each category listed in paragraph (3).
					(3)Eligible
			 projectsA project that is eligible to be carried out using funds
			 provided under this section may include projects that are included in the
			 intended use plan of the State developed in accordance with section 606(c) of
			 the Federal Water Pollution Control Act (33 U.S.C. 1386(c)).
					(c)Local
			 ParticipationIn prioritizing projects for implementation under
			 this section, the Administrator shall consult with, and consider the priorities
			 of—
					(1)affected State
			 and local governments; and
					(2)public and
			 private entities that are active in watershed planning and restoration.
					(d)Cost
			 SharingBefore carrying out any project under this section, the
			 Administrator shall enter into an agreement with 1 or more non-Federal
			 interests that shall require the non-Federal interests—
					(1)to pay 45 percent
			 of the total costs of the project, which may include services, materials,
			 supplies, or other in-kind contributions;
					(2)to provide any
			 land, easements, rights-of-way, and relocations necessary to carry out the
			 project; and
					(3)to pay 100
			 percent of any operation, maintenance, repair, replacement, and rehabilitation
			 costs associated with the project.
					(e)WaiverThe
			 Administrator may waive the requirement to pay the non-Federal share of the
			 cost of carrying out an eligible activity using funds from a grant provided
			 under this section if the Administrator determines that an eligible entity is
			 unable to pay, or would experience significant financial hardship if required
			 to pay, the non-Federal share.
				(f)Authorization
			 of AppropriationsThere is authorized to be appropriated to carry
			 out this section $50,000,000 for each of fiscal years 2008 through 2012.
				IISafe drinking
			 water infrastructure
			201.Contaminant
			 prevention, detection, and responseSection 1434 of the Safe Drinking Water Act
			 (42 U.S.C. 300i–3) is amended by striking subsection (b) and inserting the
			 following:
				
					(b)ReportNot
				later than 180 days after the date of enactment of the Water Infrastructure
				Financing Act, the Administrator shall submit to Congress a report that
				includes—
						(1)a description of
				the progress made as of that date in implementing this section; and
						(2)a description of
				any impediments to that implementation identified by the Administrator,
				including—
							(A)difficulty in
				coordinating the implementation with other Federal, State, or local agencies or
				organizations;
							(B)insufficient
				funding for effective implementation;
							(C)a lack of
				authorization to take certain actions (including the authority to hire
				necessary personnel) required to carry out the implementation; and
							(D)technological
				impediments to developing the methods, means, and equipment specified in
				subsection (a)(1).
							(c)Implementation
				PlanThe Administrator shall develop and carry out an
				implementation plan for this section consistent with actions taken to date and
				incorporating the results of the report under subsection (b).
					(d)FundingThere
				is authorized to be appropriated to carry out this section $7,500,000 for each
				of fiscal years 2008 through
				2012.
					.
			202.Drinking water
			 technical assistance for communitiesSection 1442(e) of the Safe Drinking Water
			 Act (42 U.S.C. 300j–1(e)) is amended—
				(1)in the first
			 sentence, by striking The Administrator may provide and
			 inserting the following:
					
						(1)Public water
				systemsThe Administrator may
				provide
						;
				(2)in the second
			 sentence, by striking Such assistance and inserting the
			 following:
					
						(2)Types of
				assistanceSuch
				assistance
						;
				(3)in the third
			 sentence, by striking The Administrator shall ensure and
			 inserting the following:
					
						(3)AvailabilityThe
				Administrator shall
				ensure
						;
				(4)in the fourth
			 sentence, by striking Each nonprofit and inserting the
			 following:
					
						(4)Requirement
				applicable to nonprofit organizationsEach
				nonprofit
						;
				and
				(5)by striking the
			 fifth sentence and all that follows and inserting the following:
					
						(5)PriorityIn
				providing grants under this section, the Administrator shall give priority to
				small systems organizations that, as determined by the Administrator, are
				qualified and will be the most effective at assisting those small systems that
				have the greatest need (or a majority of need) in the States.
						(6)Wells and well
				systems
							(A)In
				generalThe Administrator shall provide grants to nonprofit
				organizations to provide technical assistance to communities and individuals
				regarding the design, operation, construction, and maintenance of household
				wells and small shared well-systems that provide drinking water.
							(B)Form of
				assistanceTechnical assistance referred to in subparagraph (A)
				may include—
								(i)training and
				education;
								(ii)operation of a
				hotline; and
								(iii)the conduct of
				other activities relating to the design and construction of household, shared,
				and small water well systems in rural areas.
								(C)PrioritySubject
				to paragraph (5), in providing grants under this section, the Administrator
				shall give priority to applicants that, as determined by the
				Administrator—
								(i)are qualified;
				and
								(ii)have
				demonstrated experience in providing similar technical assistance and in
				developing similar projects.
								(D)Authorization
				of appropriationsThere is authorized to be appropriated to carry
				out this paragraph $7,500,000 for each of fiscal years 2009 through
				2013.
							(7)Funding
							(A)Authorization
				of appropriationsThere is authorized to be appropriated to the
				Administrator to carry out this subsection (other than paragraph (6))
				$35,000,000 for each of fiscal years 2009 through 2013.
							(B)Lobbying
				expensesNo portion of any State loan fund established under
				section 1452 and no portion of any funds made available under this subsection
				may be used for lobbying expenses.
							(C)Indian
				TribesOf the total amount made available under this section for
				each fiscal year, 3 percent shall be used for technical assistance to public
				water systems owned or operated by Indian
				tribes.
							.
				203.Preconstruction
			 workSection 1452(a)(2) of the
			 Safe Drinking Water Act (42 U.S.C. 300j–12(a)(2)) is amended—
				(1)by designating
			 the first, second, third, fourth, and fifth sentences as subparagraphs (A),
			 (B), (D), (E), and (F), respectively;
				(2)in subparagraph (B) (as designated by
			 paragraph (1))—
					(A)by striking
			 (not and inserting (including expenditures for planning,
			 design, and associated preconstruction activities, including activities
			 relating to the siting of the facility, but not; and
					(B)by inserting
			 before the period at the end the following: or to replace or
			 rehabilitate aging treatment, storage (including reservoirs), or distribution
			 facilities of public water systems or provide for capital projects to upgrade
			 the security of public water systems; and
					(3)by inserting
			 after subparagraph (B) (as designated by paragraph (1)) the following:
					
						(C)Sale of
				bondsFunds may also be used by a public water system to increase
				security at the public water system (excluding any expenditure for operations
				and maintenance), or as a source of revenue (restricted solely to interest
				earnings of the applicable State loan fund) or security for payment of the
				principal and interest on revenue or general obligation bonds issued by the
				State to provide matching funds under subsection (e), if the proceeds of the
				sale of the bonds will be deposited in the State loan
				fund.
						.
				204.Priority
			 system requirementsSection
			 1452(b)(3) of the Safe Drinking Water Act (42 U.S.C. 300j–12(b)(3)) is
			 amended—
				(1)by redesignating
			 subparagraph (B) as subparagraph (D);
				(2)by striking
			 subparagraph (A) and inserting the following:
					
						(A)Definition of
				restructuringIn this paragraph, the term
				restructuring means changes in operations (including ownership,
				cooperative partnerships, asset management, consolidation, and alternative
				water supply).
						(B)Priority
				systemAn intended use plan shall provide, to the maximum extent
				practicable, that priority for the use of funds be given to projects
				that—
							(i)address the most
				serious risk to human health;
							(ii)are necessary to
				ensure compliance with this title (including requirements for filtration);
				and
							(iii)assist systems
				most in need on a per-household basis according to State affordability
				criteria.
							(C)Weight given to
				applicationsAfter determining project priorities under
				subparagraph (B), an intended use plan shall further provide that the State
				shall give greater weight to an application for assistance by a community water
				system if the application includes such information as the State determines to
				be necessary, including—
							(i)an inventory of
				assets, including a description of the condition of the assets;
							(ii)a schedule for
				replacement of assets;
							(iii)a financing
				plan that factors in all life-cycle costs indicating sources of revenue from
				ratepayers, grants, bonds, other loans, and other sources to meet the
				costs;
							(iv)a review of
				options for restructuring the public water system;
							(v)demonstration of
				consistency with State, regional, and municipal watershed plans; and
							(vi)a water
				conservation plan consistent with guidelines developed for those plans by the
				Administrator under section 1455(a).
							;
				and
				(3)in subparagraph
			 (D) (as redesignated by paragraph (1)), by striking periodically
			 and inserting at least biennially.
				205.AffordabilitySection 1452(d)(3) of the Safe Drinking
			 Water Act (42 U.S.C. 300j–12(d)(3)) is amended in the first sentence by
			 inserting , or portion of a service area, after service
			 area.
			206.Safe drinking
			 water revolving loan fundsSection 1452(g) of the Safe Drinking Water
			 Act (42 U.S.C. 300j–12(g)) is amended—
				(1)paragraph
			 (2)—
					(A)in the first
			 sentence, by striking 4 and inserting 6;
			 and
					(B)by striking
			 1419, and all that follows through 1993. and
			 inserting 1419.; and
					(2)by adding at the
			 end the following:
					
						(5)Transfer of
				funds
							(A)In
				generalThe Governor of a State may—
								(i)(I)reserve not more than
				33 percent of a capitalization grant made under this section; and
									(II)add the funds reserved to any funds
				provided to the State under section 601 of the Federal Water Pollution Control
				Act (33 U.S.C. 1381); and
									(ii)(I)reserve for any fiscal
				year an amount that does not exceed the amount that may be reserved under
				clause (i)(I) for that year from capitalization grants made under section 601
				of that Act (33 U.S.C. 1381); and
									(II)add the reserved funds to any funds
				provided to the State under this section.
									(B)State
				matchFunds reserved under this paragraph shall not be considered
				to be a State match of a capitalization grant required under this section or
				section 602(b) of the Federal Water Pollution Control Act (33 U.S.C.
				1382(b)).
							.
				207.Other
			 authorized activitiesSection
			 1452(k)(2)(D) of the Safe Drinking Water Act (42 U.S.C. 300j–12(k)(2)(D)) is
			 amended by inserting before the period at the end the following:
			 (including implementation of source water protection
			 plans).
			208.Authorization
			 of appropriationsSection 1452
			 of the Safe Drinking Water Act (42 U.S.C. 300j–12) is amended by striking
			 subsection (m) and inserting the following:
				
					(m)Authorization
				of appropriations
						(1)In
				generalThere are authorized to be appropriated to carry out this
				section—
							(A)$1,500,000,000
				for fiscal year 2008;
							(B)$2,000,000,000
				for each of fiscal years 2009 and 2010;
							(C)$3,500,000,000
				for fiscal year 2011; and
							(D)$6,000,000,000
				for fiscal year 2012.
							(2)AvailabilityAmounts
				made available under this subsection shall remain available until
				expended.
						(3)Reservation for
				needs surveysOf the amount made available under paragraph (1) to
				carry out this section for a fiscal year, the Administrator may reserve not
				more than $1,000,000 per year to pay the costs of conducting needs surveys
				under subsection
				(h).
						.
			209.Negotiation of
			 contractsSection 1452 of the
			 Safe Drinking Water Act (42 U.S.C. 300j–12) is amended by adding at the end the
			 following:
				
					(s)Negotiation of
				contractsA contract to be carried out using funds directly made
				available by a capitalization grant under this section for program management,
				construction management, feasibility studies, preliminary engineering, design,
				engineering, surveying, mapping, or architectural or related services shall be
				negotiated in the same manner as—
						(1)a contract for
				architectural and engineering services is negotiated under chapter 11 of title
				40, United States Code; or
						(2)an equivalent
				State qualifications-based requirement (as determined by the Governor of the
				State).
						.
			210.Critical
			 drinking water infrastructure projects
				(a)EstablishmentNot
			 later than 180 days after the date of enactment of this Act, the Administrator
			 of the Environmental Protection Agency shall establish a program under which
			 grants are provided to eligible entities for use in carrying out projects and
			 activities the primary purpose of which is to assist community water systems in
			 meeting the requirements of the Safe Drinking Water Act (42 U.S.C. 300f et
			 seq.).
				(b)Project
			 selectionA project that is eligible to be carried out using
			 funds provided under this section may include projects that—
					(1)develop
			 alternative water sources;
					(2)provide
			 assistance to small systems; or
					(3)assist a
			 community water system—
						(A)to comply with a
			 national primary drinking water regulation; or
						(B)to mitigate
			 groundwater contamination, including saltwater intrusion.
						(c)Eligible
			 entitiesAn entity eligible to receive a grant under this section
			 is—
					(1)a community water
			 system as defined in section 1401 of the Safe Drinking Water Act (42 U.S.C.
			 300f); or
					(2)a system that is
			 located in an area governed by an Indian tribe (as defined in section 1401 of
			 the Safe Drinking Water Act (42 U.S.C. 300f));
					(d)PriorityIn
			 prioritizing projects for implementation under this section, the Administrator
			 shall give priority to community water systems that—
					(1)serve a community
			 that, under affordability criteria established by the State under section
			 1452(d)(3) of the Safe Drinking Water Act (42 U.S.C. 300j–12), is determined by
			 the State to be—
						(A)a disadvantaged
			 community; or
						(B)a community that
			 may become a disadvantaged community as a result of carrying out an eligible
			 activity; or
						(2)serve a community
			 with a population of less than 10,000 individuals.
					(e)Local
			 participationIn prioritizing projects for implementation under
			 this section, the Administrator shall consult with, and consider the priorities
			 of, affected States, Indian tribes, and local governments.
				(f)Cost-sharingBefore
			 carrying out any project under this section, the Administrator shall enter into
			 a binding agreement with 1 or more non-Federal interests that shall require the
			 non-Federal interests—
					(1)to pay 45 percent
			 of the total costs of the project, which may include services, materials,
			 supplies, or other in-kind contributions;
					(2)to provide any
			 land, easements, rights-of-way, and relocations necessary to carry out the
			 project; and
					(3)to pay 100
			 percent of any operation, maintenance, repair, replacement, and rehabilitation
			 costs associated with the project.
					(g)WaiverThe
			 Administrator may waive the requirement to pay the non-Federal share of the
			 cost of carrying out an eligible activity using funds from a grant provided
			 under this section if the Administrator determines that an eligible entity is
			 unable to pay, or would experience significant financial hardship if required
			 to pay, the non-Federal share.
				(h)Authorization
			 of appropriationsThere is authorized to be appropriated to carry
			 out this section $300,000,000 for each of fiscal years 2008 through
			 2012.
				211.District of
			 Columbia lead service line replacement
				(a)Service line
			 replacement
					(1)Galvanic
			 effectsIn carrying out lead service line replacement in the
			 District of Columbia, the galvanic effects of replacement of the service lines
			 shall be addressed prior to replacement.
					(2)Authorization
			 of appropriationsThere is authorized to be appropriated to carry
			 out lead service line replacement in the District of Columbia $30,000,000 for
			 each of fiscal years 2008 through 2012.
					(b)Lead service
			 line replacement assistance fund
					(1)Definition of
			 low-incomeIn this subsection, the term low-income
			 shall be defined by the District of Columbia.
					(2)GrantsOf
			 the funds provided under subsection (a)(2), not more than $2,000,000 per year
			 may be allocated for water service line replacement grants to provide
			 assistance to low-income residents to replace the privately-owned portion of
			 lead service lines.
					(3)LimitationAn
			 individual grant provided under paragraph (2) shall not exceed $5,000.
					IIIMiscellaneous
			301.DefinitionsIn this title:
				(1)AcademyThe
			 term Academy means the National Academy of Sciences.
				(2)AdministratorThe
			 term Administrator means the Administrator of the Environmental
			 Protection Agency.
				(3)SecretaryThe
			 term Secretary means—
					(A)as used in
			 section 303, the Secretary of Agriculture; and
					(B)as used in
			 section 306, the Secretary of the Interior, acting through the Director of the
			 United States Geological Survey.
					302.Program for
			 water quality enhancement and management
				(a)Initial grant
			 program
					(1)In
			 generalNot later than 2 years after the date of enactment of
			 this Act, the Administrator shall establish a program to award grants and enter
			 into contracts and cooperative agreements with research institutions,
			 institutions of higher education, and other appropriate entities (including
			 consortia of such institutions and entities), through a competitive process,
			 for research on and development of the use of innovative and alternative
			 technologies to improve water quality or drinking water supply.
					(2)Types of
			 projectsIn carrying out this subsection, the Administrator may
			 select projects relating to such matters as innovative or alternative
			 technologies, approaches, practices, or methods—
						(A)to increase the
			 effectiveness and efficiency of water and wastewater infrastructure through the
			 use of integrated water resource management;
						(B)to increase the
			 effectiveness and efficiency of public water systems, including—
							(i)source water
			 protection;
							(ii)water use
			 reduction;
							(iii)water
			 reuse;
							(iv)water
			 treatment;
							(v)water
			 distribution and wastewater collection systems; and
							(vi)water
			 security;
							(C)to encourage the
			 use of innovative or alternative technologies or approaches relating to water
			 supply or availability;
						(D)to increase the
			 effectiveness and efficiency of new and existing treatment works,
			 including—
							(i)methods of
			 collecting, treating, dispersing, reusing, reclaiming, and recycling
			 wastewater;
							(ii)system
			 design;
							(iii)nonstructural
			 alternatives;
							(iv)decentralized
			 approaches;
							(v)stormwater and
			 wastewater reuse;
							(vi)water efficiency
			 and conservation; and
							(vii)wastewater
			 security;
							(E)to increase the
			 effectiveness and efficiency of municipal separate storm sewer systems and
			 combined sewer systems, including through the use of soil and vegetation or
			 other permeable materials;
						(F)to promote new
			 water treatment technologies and management approaches, including
			 commercialization and dissemination strategies for adoption of innovative
			 water, wastewater, and stormwater technologies and management approaches or
			 low-impact development technologies in the homebuilding industry; or
						(G)to maintain a
			 clearinghouse of technologies and management approaches developed under this
			 subsection and subsection (b) at a research consortium or institute.
						(3)ReportNot
			 later than 2 years after the date on which the program is established under
			 paragraph (1), the Administrator shall publish a report that details the
			 findings of each recipient of a grant under the program with respect to the
			 identification of any potential new technologies or management approaches
			 developed in accordance with this section.
					(b)Nationwide
			 grant program
					(1)Definition of
			 municipalityIn this subsection, the term
			 municipality means—
						(A)a city, town,
			 borough, county, parish, district, association, or other public body created by
			 or pursuant to State law; or
						(B)an Indian tribe
			 (as defined in section 4 of the Indian
			 Self-Determination and Education Assistance Act (25 U.S.C.
			 450b)).
						(2)EstablishmentNot
			 later than 90 days after the date of publication of the report under subsection
			 (a)(3), the Administrator shall establish a nationwide demonstration grant
			 program—
						(A)to promote
			 innovations in technology and alternative approaches to water quality
			 management or water supply developed under subsection (a); and
						(B)to reduce costs
			 to municipalities incurred in complying with the Federal Water Pollution
			 Control Act (33 U.S.C. 1251 et seq.) and the Safe Drinking Water Act (42 U.S.C.
			 300f et seq.) through the approaches and technologies developed under
			 subsection (a).
						(3)ScopeThe
			 demonstration grant program shall consist of up to 10 projects each year, to be
			 carried out in municipalities selected by the Administrator under paragraph
			 (4).
					(4)Selection of
			 municipalities
						(A)ApplicationA
			 municipality that seeks to participate in the demonstration grant program
			 established under paragraph (2) shall submit to the Administrator a plan
			 that—
							(i)is
			 developed in coordination with—
								(I)the agencies of
			 the State having jurisdiction over water quality and water supply matters;
			 and
								(II)interested
			 stakeholders, including institutions of higher education and related research
			 institutions;
								(ii)describes water
			 impacts specific to urban or rural areas;
							(iii)includes a
			 strategy under which the municipality, through participation in the
			 demonstration grant program, could effectively—
								(I)address water
			 quality or water supply problems; and
								(II)achieve the
			 water quality goals that—
									(aa)could be
			 achieved using more traditional methods; and
									(bb)are
			 required under the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.)
			 or the Safe Drinking Water Act (42 U.S.C. 300f et seq.); and
									(iv)includes a
			 schedule for achieving the water quality or water supply goals of the
			 municipality.
							(B)Categories of
			 projectsIn carrying out the demonstration grant program, the
			 Administrator shall provide grants for projects relating to water supply or
			 water quality matters described in subsection (a)(2)(A).
						(C)Responsibilities
			 of AdministratorIn providing grants for projects under this
			 subsection, the Administrator shall—
							(i)ensure, to the
			 maximum extent practicable, that—
								(I)the demonstration
			 grant program under this subsection includes a variety of projects with respect
			 to—
									(aa)geographical
			 distribution;
									(bb)innovative
			 technologies used for the projects; and
									(cc)nontraditional
			 approaches (including low-impact development technologies) used for the
			 projects; and
									(II)each category of
			 project described in subparagraph (B) is adequately represented;
								(ii)give higher
			 priority to projects that—
								(I)address multiple
			 problems; and
								(II)are regionally
			 applicable;
								(iii)ensure, to the
			 maximum extent practicable, that at least 1 community having a population of
			 10,000 or fewer individuals receives a grant for each fiscal year; and
							(iv)ensure that, for
			 each fiscal year, no municipality receives more than 25 percent of the total
			 amount of funds made available for the fiscal year to provide grants under this
			 subsection.
							(D)Cost
			 sharing
							(i)In
			 generalExcept as provided in clause (ii), the non-Federal share
			 of the total cost of a project funded by a grant under this subsection shall be
			 not less than 20 percent.
							(ii)WaiverThe
			 Administrator may reduce or eliminate the non-Federal share of the cost of a
			 project for reasons of affordability.
							(c)Reports
					(1)Reports from
			 grant recipientsA recipient of a grant under this section shall
			 submit to the Administrator, on the date of completion of a project of the
			 recipient and on each of the dates that is 1, 2, and 3 years after that date, a
			 report that describes the effectiveness of the project.
					(2)Reports to
			 congressNot later than 2 years after the date of enactment of
			 this Act, and every 2 years thereafter, the Administrator shall submit to the
			 Committee on Environment and Public Works of the Senate and the Committee on
			 Transportation and Infrastructure and the Committee on Energy and Commerce of
			 the House of Representatives a report that describes the status and results of
			 the grant programs under this section.
					(d)Incorporation
			 of Results and InformationTo the maximum extent practicable, the
			 Administrator shall incorporate the results of, and information obtained from,
			 successful projects under this section into programs administered by the
			 Administrator.
				(e)Authorization
			 of AppropriationsThere is authorized to be appropriated to carry
			 out this section $20,000,000 for each of fiscal years 2008 through 2012.
				303.Agricultural
			 pollution control technology grant program
				(a)DefinitionsIn
			 this section:
					(1)Agricultural
			 commodityThe term agricultural commodity
			 means—
						(A)agricultural,
			 horticultural, viticultural, and dairy products;
						(B)livestock and the
			 products of livestock;
						(C)the products of
			 poultry and bee raising;
						(D)the products of
			 forestry; and
						(E)other commodities
			 raised or produced on agricultural sites, as determined to be appropriate by
			 the Secretary.
						(2)Agricultural
			 projectThe term agricultural project means an
			 agricultural pollution control technology pilot project that, as determined by
			 the Administrator—
						(A)is carried out at
			 an agricultural site;
						(B)achieves
			 demonstrable reductions in water pollution or water use that meet or exceed
			 those mandated by statutory or regulatory requirements; and
						(C)will not
			 substantially adversely affect any other long-term environmental medium,
			 including air and groundwater resources.
						(3)Agricultural
			 siteThe term agricultural site means a farming or
			 ranching operation of a producer.
					(4)ProducerThe
			 term producer means any person who is engaged in the production
			 and sale of an agricultural commodity in the United States and who owns, or
			 shares the ownership and risk of loss of, the agricultural commodity.
					(5)Revolving
			 fundThe term revolving fund means an agricultural
			 pollution control technology State revolving fund established by a State using
			 amounts provided under subsection (b)(1).
					(b)Grants for
			 agricultural State revolving funds
					(1)In
			 generalAs soon as practicable after the date of enactment of
			 this section, the Administrator shall provide to each eligible State described
			 in paragraph (2) 1 or more capitalization grants, that cumulatively equal no
			 more than $1,000,000 per State, for use in establishing, within an agency of
			 the State having jurisdiction over agriculture or environmental quality, an
			 agricultural pollution control technology State revolving fund.
					(2)Eligible
			 StatesAn eligible State referred to in paragraph (1) is a State
			 that agrees, prior to receipt of a capitalization grant under paragraph
			 (1)—
						(A)to establish, and
			 deposit the funds from the grant in, a revolving fund;
						(B)to provide, at a
			 minimum, a State share in an amount equal to 20 percent of the capitalization
			 grant;
						(C)to use amounts in
			 the revolving fund to make loans to producers in accordance with subsection
			 (c); and
						(D)to return amounts
			 in the revolving fund if no loan applications are granted within 2 years of the
			 receipt of the initial capitalization grant.
						(c)Loans to
			 producers
					(1)Use of
			 fundsA State that establishes a revolving fund under subsection
			 (b)(2) shall use amounts in the revolving fund to provide loans to producers
			 for use in designing and constructing agricultural projects.
					(2)Maximum amount
			 of loanThe amount of a loan made to a producer using funds from
			 a revolving fund shall not exceed $250,000, in the aggregate, for all
			 agricultural projects serving an agricultural site of the producer.
					(3)Conditions on
			 loansA loan made to a producer using funds from a revolving fund
			 shall—
						(A)have an interest
			 rate that is not more than the market interest rate, including an interest-free
			 loan; and
						(B)be repaid to the
			 revolving fund not later than 20 years after the date on which the loan is
			 made.
						(d)Requirements
			 for producers
					(1)In
			 generalA producer that seeks to receive a loan from a revolving
			 fund shall—
						(A)submit to the
			 State in which the agricultural site of the producer is located an application
			 that—
							(i)contains such
			 information as the State may require; and
							(ii)demonstrates, to
			 the satisfaction of the State, that each project proposed to be carried out
			 with funds from the loan is an agricultural project; and
							(B)agree to expend
			 all funds from a loan in an expeditious and timely manner, as determined by the
			 State.
						(2)Maximum
			 percentage of agricultural project costSubject to subsection
			 (c)(2), a producer that receives a loan from a revolving fund may use funds
			 from the loan to pay up to 100 percent of the cost of carrying out an
			 agricultural project.
					(e)Authorization
			 of appropriationsThere is authorized to be appropriated to carry
			 out this section $50,000,000.
				304.State
			 revolving fund review processAs soon as practicable after the date of
			 enactment of this Act, the Administrator shall—
				(1)consult with
			 States, utilities, nonprofit organizations, and other Federal agencies
			 providing financial assistance to identify ways to expedite and improve the
			 application and review process, for the provision of assistance from—
					(A)the State water
			 pollution control revolving funds established under title VI of the Federal
			 Water Pollution Control Act (33 U.S.C. 1381 et seq.); and
					(B)the State
			 drinking water treatment revolving loan funds established under section 1452 of
			 the Safe Drinking Water Act (42 U.S.C. 300j–12);
					(2)in carrying out
			 this section, the Administrator shall consider the needs of small treatment
			 works (as defined by section 222 of the Federal Water Pollution Control Act and
			 small public water systems (as described in section 1433(d) of the Safe
			 Drinking Water Act (42 U.S.C. 300i–2(d));
				(3)take such
			 administrative action as is necessary to expedite and improve the process as
			 the Administrator has authority to take under existing law;
				(4)collect
			 information relating to innovative approaches taken by any State to simplify
			 the application process of the State, and provide the information to each
			 State; and
				(5)submit to
			 Congress a report that, based on the information identified under paragraph
			 (1), contains recommendations for legislation to facilitate further
			 streamlining and improvement of the process.
				305.Cost of
			 service study
				(a)In
			 generalNot later than 2 years after the date of enactment of
			 this Act, the Administrator shall enter an arrangement with the Academy under
			 which the Academy shall complete and provide to the Administrator the results
			 of a study of the means by which public water systems and treatment works
			 selected by the Academy in accordance with subsection (c) meet the costs
			 associated with operations, maintenance, capital replacement, and regulatory
			 requirements.
				(b)Required
			 elements
					(1)AffordabilityThe
			 study shall, at a minimum—
						(A)determine whether
			 the rates at public water systems and treatment works for communities included
			 in the study were established using a full-cost pricing model;
						(B)if a full-cost
			 pricing model was not used, identify any incentive rate systems that have been
			 successful in significantly reducing—
							(i)per
			 capita water demand;
							(ii)the volume of
			 wastewater flows;
							(iii)the volume of
			 stormwater runoff; or
							(iv)the quantity of
			 pollution generated by stormwater;
							(C)identify a set of
			 best industry practices that public water systems and treatment works may use
			 in establishing a rate structure that—
							(i)adequately
			 addresses the true cost of services provided to consumers by public water
			 systems and treatment works, including infrastructure replacement;
							(ii)encourages water
			 conservation; and
							(iii)takes into
			 consideration the needs of disadvantaged individuals and communities, as
			 identified by the Administrator;
							(D)identify existing
			 standards for affordability and the manner in which those standards are
			 determined and defined;
						(E)determine the
			 manner in which affordability varies with respect to communities of different
			 sizes and in different regions; and
						(F)determine the
			 extent to which affordability affects the decision of a community to increase
			 public water system and treatment works rates (including the decision relating
			 to the percentage by which those rates should be increased).
						(2)Disadvantaged
			 communitiesThe study shall, at a minimum—
						(A)survey a
			 cross-section of States representing different sizes, demographics, and
			 geographical regions;
						(B)describe, for
			 each State described in subparagraph (A), the definition of
			 disadvantaged community used in the State in carrying out
			 projects and activities under the Safe Drinking Water Act (42 U.S.C. 300f et
			 seq.);
						(C)review other
			 means of identifying the meaning of the term disadvantaged, as
			 that term applies to communities;
						(D)determine which
			 factors and characteristics are required for a community to be considered
			 disadvantaged; and
						(E)evaluate the
			 degree to which factors such as a reduction in the tax base over a period of
			 time, a reduction in population, the loss of an industrial base, and the
			 existence of areas of concentrated poverty are taken into account in
			 determining whether a community is a disadvantaged community.
						(c)Selection of
			 communitiesThe Academy shall select communities, the public
			 water system and treatment works rate structures of which are to be studied
			 under this section, that include a cross-section of communities representing
			 various populations, income levels, demographics, and geographical
			 regions.
				(d)Use of Results
			 of StudyOn receipt of the results of the study, the
			 Administrator shall—
					(1)submit the study
			 to Congress;
					(2)submit a report
			 that describes the results of the study; and
					(3)make the results
			 available to treatment works and public water systems for use by the publicly
			 owned treatment works and public water systems, on a voluntary basis, in
			 determining whether 1 or more new approaches may be implemented at facilities
			 of the publicly owned treatment works and public water systems.
					(e)Authorization
			 of appropriationsThere is authorized to be appropriated to carry
			 out this section $1,000,000 for each of fiscal years 2008 and 2009.
				306.Water
			 management study
				(a)In
			 generalAs soon as practicable after the date of enactment of
			 this Act, the Administrator shall enter into an arrangement with the Academy
			 under which the Academy shall conduct a study, during the 26-month period
			 beginning on the date of enactment of this Act, of innovative, effective, and
			 systematic approaches for the management of water supply, wastewater, and
			 stormwater in urban areas and surrounding communities (including greenfield
			 developments) in the United States and other countries.
				(b)RequirementsIn
			 carrying out the study under this section, the Academy shall—
					(1)pay particular
			 attention to soft-path or low-impact approaches to the management described in
			 subsection (a); and
					(2)consider the
			 costs of approaches that are analyzed.
					(c)FundingThe
			 Administrator shall provide to the Academy a grant in the amount of $1,000,000
			 for the period of fiscal years 2009 through 2011 for use in carrying out the
			 study under this section.
				
